UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


DANIEL ZAGORIA, On Behalf of Himself
And All Others Similarly Situated,
                                       Case No.: 1:20-CV-3610-GBD

               Plaintiff,
v.
NEW YORK UNIVERSITY,


              Defendant.




 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF
 DANIEL ZAGORIA’S MOTION FOR CONSOLIDATION AND APPOINTMENT OF
             HIS COUNSEL AS INTERIM CLASS COUNSEL
                                 TABLE OF CONTENTS


INTRODUCTION AND FACTUAL BACKGROUND……………………..………….……….1
ARGUMENT………………………………………………………………..……………………3
I.       THE THREE RELATED CLASS ACTIONS AGAINST NYU SHOULD
         BE CONSOLIDATED……………………………………………..……………….…….3

II.      ZAGORIA’S COUNSEL SHOULD BE APPOINTED INTERIM CLASS
         COUNSEL……………………………………………………………….…..….………..5
      A. Zagoria’s Counsel Has Done Work Superior To That Done By Counsel In
         The Related Cases To Properly Plead Claims In The Action………….………..………..6

         1. The Rynasko Plaintiff’s Counsel Named A Plaintiff Who Lacks Standing
            To Bring Any Of The Asserted Claims, Thereby Undermining Any
            Claim By That Counsel To Be Appointed Interim Class Counsel…………..………..6

            a. The Rynasko Plaintiff Is Not A Student And Hence Lacks
               Standing To Assert A Claim At Law For Breach Of Contract…………….….…..7

            b. The Rynasko Plaintiff Also Lacks Standing To Assert An Unjust
               Enrichment Claim. That Right Belongs To The Students.……………………….9

            c. The Rynasko Plaintiff Lacks Standing To Assert Its Conversion Claim……..….10

         2. The Plaintiffs In The Last-Filed Morales Action Are Former Students No
            Longer Enrolled At NYU Who Lack Standing To Obtain The Injunctive
            Relief They Seek Or Who Otherwise Lack An Appropriate Stake
            To Represent Currently Enrolled Full-Time NYU Students…………….…………..11

            a. The Morales Plaintiffs Lack Standing To See Any Injunctive Relief………….11

            b. Morales’ Second Named Plaintiff’s Also Was Merely A Part-Time
               Student At NYU, Thereby Leaving Her With A Less Significant
               Stake In The Class Litigation Than Enrolled Full-Time NYU
               Students…………………………………………………………………………13

         3. By Contrast To Rynasko And Morales, The Zagoria Class Action
            Complaint Is Brought By A Currently Enrolled Full-Time NYU Student
            Who Has The Requisite Standing And Stake To Assert All Claims…………..…….13

      B. Zagoria’s Counsel Possess A Wealth Of Experience In Class Action
         Litigation, Including Student Overcharge Classwide Litigation…………………….……15




                                          -i-
   1. Zagoria’s Counsel’s Skill And Expertise Has Been Recognized
      By This Court and Courts Across The Country………………………………………15

   2. While Experienced, Counsel In The Related And Last-Filed
      Morales Action Has A Track Record That Raises Questions…………………..……17

   3. Zagoria’s Counsel Have The Resources And Commitment To Invest
      In This Case To Zealously Represent The Interests Of The Absent
      Class Members……………………………………………………………………….19

CONCLUSION…………………………………………………………………………………..19




                               -ii-
                         TABLE OF AUTHORITIES


Cases:
       Fox v. Board of Trustees of State University of New York,
42 F.3d 135 (2d Cir. 1994)…………………………………………………………….…..……..13

       Hayut v. State Univ. of New York,
127 F. Supp.2d 333 (S.D.N.Y. Dec. 18, 2000)………………………………………..…………13

       In re Air Cargo Shipping Servs. Antitrust Litig.,
240 F.R.D. 56 (E.D.N.Y. 2006)……………………………………….………………………..5, 6

      In re Apple iPod iTunes Antitrust Litig.,
2008 WL 5574487 (N.D. Cal. Dec. 22, 2008)…………………………………………………...17

      In re China XD Plastics Co. Limited Sec. Litig.,
2016 WL 1241522 (S.D.N.Y. Mar. 23, 2016)………………………………………….…………4

      In re LIBOR–Based Fin. Instruments Antitrust Litig.,
2011 WL 5980198 (S.D.N.Y. Nov. 29, 2011)…………………………………………………….5

       In re MF Global Holdings Ltd. Investment Litig.,
286 F.R.D. 220 (S.D.N.Y. 2012)………………………………………………………….….…..5

       In re MTBE Prods. Liab. Litig.,
209 F.R.D. 323 (S.D.N.Y. 2002)…………………………………………………...……………13

      Jakobsen v. Aphria, Inc.,
2019 WL 1522598 (S.D.N.Y. Mar. 27, 2019)……………………………………..………..…….4

      Johnson v. Smithkline Beecham Corp.,
2016 WL 4426164 (E.D. Pa. Aug. 10, 2016)…………….………………………………………18

      Johnson v. SmithKline Beecham Corp.,
2018 WL 9536806 (E.D. Pa. Feb. 26, 2018)…………………………………………………….18

       MD-Hudson Catskill Rural Migrant Ministry, Inc. v. Fine Host Corp.,
418 F.3d 168 (2d Cir. 2005)……………………………………………………………………..10

       National Auto Brokers Corp. v. General Motors Corp.,
60 F.R.D. 476 (S.D.N.Y. 1973)…………………………………………………………….……13

       Newman & Schwartz v. Asplundh Tree Expert Co., Inc.,
102 F.3d 660 (2d Cir. 1996)……………………………………………………………………..10




                                  -iii-
      Park v. The Thomson Corp.,
2008 WL 4684232 (S.D.N.Y. Oct. 22, 2008)…………………………………………..………16

      Police Benevolent Ass’n of NY State Police v. State of New York,
79 Misc. 334 (1974)………………………………………………………………………….…...8

       Seiden Assocs., Inc. v. ANC Holdings, Inc.,
768 F. Supp 89 (S.D.N.Y 1991), rev’d on other grounds 959 F.2d 425 (2d Cir.1992)…………10

      Tawfilis v. Allergan, Inc.,
2018 WL 4849716 (C.D. Cal. Aug. 27, 2018)……………………………………………….16, 19

       Villa v. San Francisco Forty-Niners, Ltd.,
No. 5:12-cv-5481-EJD (N.D. Cal. Nov. 17, 2016)…………………………………...….…..17, 19

      Vizzi v. Mitsubishi Motors North America, Inc.,
2010 WL 11508375 (C.D. Cal. Mar. 29, 2010)…………………………………………………16

       Xialou Peter Yu v. Vassar College,
97 F. Supp.3d 448 (S.D.N.Y. 2015)………………………………………………………….…...7


Treatises And Other Texts:
Manual for Complex Litigation (Fourth) § 21.11 (2004)………………………………..……….5
Restatement (Third) Restitution, § 47…………………………………………………….………9
22A N.Y. Jur.2d Contracts § 552…………………………………………………………..……..9


Federal Rules:
Fed. R. Civ. P. 23(g)………………………………………………………………………..passim
Fed. R. Civ. P. 42………………………………………………………………………….……..3




                                       -iv-
INTRODUCTION AND FACTUAL BACKGROUND.

       Plaintiff Daniel Zagoria moves for consolidation under Federal Rule of Civil Procedure

42(a) of the three pending related class actions filed against New York University (“NYU”) and

to appoint his counsel as Interim Class Counsel under Federal Rule of Civil Procedure 23(g)(3).

The three pending actions are: Rynasko v. New York University, No. 1:20-cv-3250-GBD filed on

April 24, 2020; Zagoria v. New York University, No. 1:20-cv-3610-GBD filed on May 8, 2020;

and, Morales v. New York University, No. 1:20-cv-4418-GBD filed on June 9, 20201. All three

are now before the Honorable George B. Daniels. The pleadings in each case are attached as

Exhibits 1-3 to the Katriel Declaration, respectively.

       Consolidation is in order because all three cases raise similar claims against NYU

stemming from that school’s cessation of all in-person instruction and shutting of its campus

facilities while not providing any tuition or fee reimbursement. These actions, therefore, raise

sufficiently common questions of fact and law to merit consolidation.

       Appointment of Zagoria’s counsel as Interim Class Counsel is appropriate and justified.

Interim Class Counsel can oversee the drafting of a Consolidated Amended Complaint, and an

early appointment of lead counsel to speak for the interests of the absent class members will avoid

the prospect of the absent class members receiving conflicting legal advice from different

counsel—a circumstance already occurring.

       As among all plaintiffs’ counsel in the related actions, Zagoria’s counsel are best suited to

be appointed Interim Class Counsel. All firms possess the requisite experience in class action

litigation, but Zagoria’s counsel are the only ones who pled a Class Action Complaint naming as




1
 Zagoria’s counsel is serving this motion and supporting papers on all counsel in all the related
actions.




                                               -1-
plaintiff a currently enrolled full-time NYU student who has standing to seek the entire relief being

prayed for in the pleadings. See Zagoria Class Action Complaint, at ¶ 6. Rynasko’s counsel, by

contrast, filed an idiosyncratic complaint that does not even name any NYU student as plaintiff.

Instead, the Rynasko action was filed by a parent of a purportedly affected NYU student. See

Rynasko Class Action Complaint, at ¶ 10. But Rynasko’s counsel’s theory that a parent contracting

with NYU for the benefit of her daughter’s education has standing to bring a claim at law for

breach of contract is foreclosed by New York law. New York law holds the opposite; standing to

bring such a claim belongs to the intended third-party beneficiary (the student), a party-plaintiff

the Rynasko action does not name and that Rynasko’s counsel failed to include. See Argument

Section II.A.1 infra. Similar fatal standing deficiencies doom each of Rynasko’s remaining counts

(for unjust enrichment and conversion) alleged in her Class Action Complaint. Id.

       The Morales Class Action Complaint, filed over a month after Rynasko, fares little better.

Morales’ counsel sued without naming as plaintiff any currently enrolled NYU students. The lead

plaintiff in that action, Serina Morales, graduated in May 2020 and is no longer a student at NYU—

a fact that her counsel selectively omitted from the pleading. See Morales Class Action Complaint,

at ¶ 7; Ex. 6 to Katriel Decl. (online resume of Serina Morales documenting she graduated from

NYU in May 2020). The second named plaintiff, Adriana Guidry, also appears to be a former

NYU student (allegations about her experiences at NYU are all stated in the past tense revealing

no information about her enrollment dates or status) and while she was enrolled at NYU was only

a part-time student. Id., at ¶ 13. Despite not naming any currently enrolled NYU students as

plaintiffs, Morales’ counsel seek prospective injunctive relief. Id., at ¶ 63; Id. at Prayer for Relief,

at ¶ E. But if neither of Morales’ plaintiffs are enrolled at NYU, they plainly lack standing to seek

that relief, making them and their counsel inadequate representatives to advocate for the interests




                                                 -2-
of the class. See Argument Section II.A.2 infra. And, because Guidry was merely a part-time

student, she also lacks as great a stake in the litigation to be considered the most vigorous

representative to advocate on behalf of a class largely comprised of full-time NYU students with

much more riding on the outcome. Id.

        Last, while all counsel are experienced in class action litigation, this is only the beginning

of the inquiry. (Zagoria’s counsel’s firm resumes are attached as Exhibits 4-5 to the Katriel

Declaration and for discussion of their experience see Argument Section II.B. infra). Review of

Morales’ counsel’s history shows a troubling record of serious sanctions levied against it for

dishonesty to the court and clients, frivolous litigation, and other misconduct that should cause any

court pause before considering appointing that firm Interim Class Counsel. See Argument Section

II.B.2 infra.

        For the foregoing reasons, as detailed more fully below, Zagoria’s motion for consolidation

and appointment of his counsel as Interim Class Counsel should be granted.

                                            ARGUMENT

I.      THE THREE RELATED CLASS ACTIONS AGAINST NYU SHOULD BE
        CONSOLIDATED.

        Federal Rule of Civil Procedure 42(a) provides:

        a) CONSOLIDATION. If actions before the court involve a common question of law
        or fact, the court may:
          (1) join for hearing or trial any or all matters at issue in the actions;
          (2) consolidate the actions; or
          (3) issue any other orders to avoid unnecessary cost or delay.
Fed. R. Civ. P. 42(a).
        The three related class actions against NYU pending before Judge Daniels—Rynasko v.

New York University, Zagoria v. New York University, and Morales v. New York University—

readily meet this standard and should be consolidated. All seek relief for NYU’s decision to shut




                                                 -3-
down its campus facilities, cease all in-campus instruction, resort to a distance remote teaching

model, and provide no tuition or fee reimbursement. All raise identical or similarly styled counts

of breach of contract, unjust enrichment, or conversion. All claim to seek the same monetary and

injunctive relief.

        Under these circumstances, consolidation is in order. Consolidating the actions and

appointing Interim Class Counsel to streamline the consolidation will avoid duplication of

discovery, motions, and inconsistent rulings that may arise if the actions proceeded separately. In

similar circumstances, this Court has not hesitated to consolidate what are clearly sufficiently

similar cases. See, e.g., Jakobsen v. Aphria, Inc., 2019 WL 1522598, at *1 (S.D.N.Y. Mar. 27,

2019) (Daniels, J.,) (consolidating four related securities class actions that all stemmed from same

set of public statements and appointing interim lead counsel); In re China XD Plastics Co. Limited

Sec. Litig., 2016 WL 1241522, at *3, n.9 (S.D.N.Y. Mar. 23, 2016) (Daniels, J.,) (referencing

Court’s decision to consolidate two class actions and appoint lead counsel).

        That all three cases allege the same or overlapping claims means that common factual or

legal questions will be before the Court in these three actions. These include: whether a contract

between NYU and its students exists; whether a contract may be implied based on the parties’

conduct; whether NYU’s actions in shutting campus facilities and ceasing all in-person instruction

amounts to a breach; whether NYU’s actions amount to the intentional tort of conversion; and,

what remedies are available as relief to the putative class members. Given these common

questions, Rule 42(a) counsels in favor of consolidation.




                                               -4-
       Besides consolidation of the actions, Zagoria’s counsel moves to be appointed Interim

Class Counsel2. Zagoria’s counsel has the superior claim to such an appointment among all three

sets of plaintiffs’ lawyers. Appointment of Interim Class Counsel now is appropriate to oversee

the drafting on a Consolidated Amended Complaint and so the members of the putative class avoid

getting conflicting legal advice from different counsel. That conflict is manifesting itself now: the

Rynasko plaintiff’s lawyers, for example, are advising students that their parents may be proper

named plaintiffs when this is not the case and contrasts with the advice provided by Zagoria’s

counsel. So too, the Morales plaintiffs’ counsel are advising that students who no longer are

enrolled at NYU may nevertheless sue for prospective injunctive relief when this is not so. This

contrasts with Zagoria’s counsel’s advice.       Appointment of Interim Class Counsel now is

appropriate so the interests of the putative class members may be represented by one voice. See

In re MF Global Holdings Ltd. Investment Litig., 286 F.R.D. 220, 223 (S.D.N.Y. 2012) (“The

designation of interim class counsel is especially encouraged in cases ... where there are multiple,

overlapping class actions that require extensive pretrial coordination.”) (quoting In re LIBOR–

Based Fin. Instruments Antitrust Litig., 2011 WL 5980198, at *2 (S.D.N.Y. Nov. 29,

2011) (citing In re Air Cargo Shipping Servs. Antitrust Litig., 240 F.R.D. 56, 57 (E.D.N.Y.

2006) (citing Manual for Complex Litigation (Fourth) § 21.11 (2004))).


II.    ZAGORIA’S COUNSEL SHOULD BE APPOINTED INTERIM CLASS
       COUNSEL.

       Zagoria’s counsel move to be appointed Interim Class Counsel under Rule 23(g). Under

Rule 23(g)(3) of the Federal Rules of Civil Procedure, a court “may designate interim counsel to



2
 Zagoria is represented by The Katriel Law Firm, P.C. and The Kalfayan Law Firm, APC, as
well as The Mehdi Firm acting as local counsel. The Katriel Law Firm and The Kalfayan Law
Firm seek appointment as Interim Class Counsel.




                                                -5-
act on behalf of a putative class before determining whether to certify the action as a class action.”

Rule 23(g)(3) does not specify what factors courts are to use in selecting interim class counsel, but

a court may consider the factors enumerated in Rule 23(g)(1) relating to the selection of class

counsel more generally. See In re Air Cargo Shipping Srvcs. Antitrust Litig., 240 F.R.D. at 57.

Under Rule 23(g)(1), a court is to consider “(i) the work counsel has done in identifying or

investing potential claims in the action; (ii) counsel's experience in handling class actions, other

complex litigation, and the types of claims asserted in the action; (iii) counsel's knowledge of the

applicable law; and (iv) the resources that counsel will commit to representing the class.” Fed. R.

Civ. P. 23(g)(1). Here, those factors all support appointing Zagoria’s counsel as Interim Class

Counsel.

       A.      Zagoria’s Counsel Has Done Work Superior To That Done By Counsel In
               The Related Cases To Properly Plead Claims In The Action.

       With three pending related cases against NYU, the Court should assess the work performed

by plaintiffs’ counsel in each action in determining which counsel should be appointed Interim

Class Counsel. As we show below, while the firms in the remaining related cases are undoubtedly

experienced, their pleadings raise serious questions about fundamental concepts of standing and

suitability to represent a class. Zagoria’s counsel, by contrast, has pled the strongest complaint

with the best qualified named plaintiff who has standing to bring all the classwide claims asserted

in Zagoria’s pleading. This militates in favor of appointing Zagoria’s counsel as Interim Class

Counsel over counsel in the remaining related cases.

               1. The Rynasko Plaintiff’s Counsel Named A Plaintiff Who Lacks Standing
                  To Bring Any Of The Asserted Claims, Thereby Undermining Any Claim
                  By That Counsel To Be Appointed Interim Class Counsel.

       The Rynasko Class Action Complaint asserts three causes of action: breach of contract,

unjust enrichment, and conversion. See Rynasko Class Action Complaint, at ¶¶ 40-61. The fatal




                                                -6-
flaw dooming all these claims, as pled by Rynasko’s plaintiff’s counsel, is that the plaintiff they

chose to bring these claims—a parent, not a student—lacks standing to assert any of them. That

lack of standing, or at the very least the existence of serious questions about the Rynasko plaintiff’s

standing, undermines that plaintiff’s counsel’s bid to be Interim Class Counsel.

                         a.      The Rynasko Plaintiff Is Not A Student And Hence Lacks
                                 Standing To Assert A Claim At Law For Breach Of Contract.

       The Rynasko action’s main claim is a breach of contract count. This is not surprising, given

that “[i]n New York, the relationship between a university and its students is contractual in

nature.” Xialou Peter Yu v. Vassar College, 97 F. Supp.3d 448, 481 (S.D.N.Y. 2015). The theory

of Rynasko, like that of all the pending related cases against NYU, is that NYU breached a

contractual duty by ceasing all in-person instruction and changing it to remote distance learning.

See Rynasko Class Action Complaint, at ¶¶ 7, 25, 41-47. Thus, the claim is that the student who

enrolled at NYU, believing she would get in-classroom instruction, received less than what she

bargained for when NYU provided no in-person classes.

            But the failure of Rynasko’s pleading is that it never names a student as the plaintiff.

Instead, it names a parent of a purportedly affected student. Id., at ¶ 10 (“Plaintiff Christina

Rynasko is a citizen of Florida who resides in Palm Beach County, Florida. Ms. Rynasko is the

parent of NYU undergraduate student Emily Rynasko, and paid her daughter’s tuition for the

Spring 2020 semester.”). Rynasko’s theory apparently is that because the parent paid for the tuition

to be provided by NYU to her daughter, the parent is the proper plaintiff to sue for breach of

contract. This is not so.

       What Rynasko alleges in terms of the named plaintiff is an intended third-party beneficiary

contract.     NYU is the promisor who agreed to provide the university instruction. The parent,

Christina Rynasko (who is the sole named plaintiff) is the promisee who paid NYU tuition and




                                                 -7-
fees in exchange for NYU’s promise it would provide certain instruction to the plaintiff’s daughter,

Emily Rynasko. The daughter, Emily, who is not a named plaintiff, is the donee intended third-

party beneficiary of this contract.

       The pertinent question therefore is who, as between the donee (student) and the promisee

(parent), has standing to seek money damages as relief for any contractual breach by the promisor

(NYU). The law in New York, as in virtually every other jurisdiction, is clear—the claim at law

for breach of contract belongs to the donee intended third-party beneficiary, not the promisee, the

latter having a claim at most only for specific performance:

       On the first issue, the claimant contends that it has a right to maintain an action on
       behalf of its membership. The courts of New York State have continually
       maintained that if the promisee suffers no more than nominal damages, any action
       at law would be inadequate, and, therefore, a promisee is entitled to a decree in
       equity of specific performance. Accordingly, the association's only adequate
       remedy lies in equity for specific performance enforcing the collective bargaining
       agreement. The right to maintain an action at law for money damages belongs to
       those members of the association, who have been allegedly damaged by the action
       of the State. As third-party beneficiaries of the collective bargaining agreement,
       these employees have a right to institute legal action.
Police Benevolent Ass’n of NY State Police v. State of New York, 79 Misc. 334, 337-38 (1974)
(emphasis added, internal cites omitted).
       Here, the student was the party who was deprived of the educational services promised by

NYU. See Rynasko Class Action Complaint, at ¶ 10 (“Emily Rynasko is a musical theater major

at NYU’s Tisch School of the Arts. Online classes are particularly ineffective and inadequate for

musical theater majors, who cannot participate in required performances, receive in-person

feedback/critique, or partake in the facilities necessary to perform.”). The student as the third-

party beneficiary of the contract between her parent and NYU is the only one with standing to seek

money damages for this alleged breach. Any other result is contrary to law and would expose

NYU to duplicative damages. Yet, the Rynasko Class Action Complaint does not name any student




                                               -8-
as a party-plaintiff, despite seeking money damages as the main form of relief. As the foregoing

authorities make clear, Christina Rynasko, the parent named-plaintiff in Rynasko, lacks standing

to seek money damages for NYU’s alleged breach of contract. That right belongs to the students

(which the Rynasko Class Action Complaint does not name as a party plaintiff).

                        b.      The Rynasko Plaintiff Also Lacks Standing To Assert An Unjust
                                Enrichment Claim. That Right Belongs To The Students.

        The same standing problem plagues the Rynasko Class Action Complaint’s alternative plea

for restitution under an unjust enrichment claim (Count II).           New York, like virtually all

jurisdictions, follows the Restatement (Third) of Restitution. Like its contract counterpart, the

unjust enrichment body of law is to the same effect; namely, that the right to restitution under

unjust enrichment or quasi-contract belongs to the intended third-party beneficiary, not the

promisee-payor:

        If a third person makes a payment to the defendant in respect of an asset belonging
        to the claimant, the claimant is entitled to restitution from the defendant as
        necessary to prevent unjust enrichment.
Restatement (Third) Restitution, § 47; see 22A N.Y. Jur.2d Contracts § 552 (same).
        Here, the claimant—the only party with a claim to receive instruction from NYU—is the

student (the parent never being enrolled at the university has no claim for receipt of any educational

services). As the Restatement makes clear, the claim for restitution when services are not

performed belongs not to the third-party payor (i.e., the parent) but, instead, “the claimant (i.e., the

student) is entitled to restitution from the defendant as necessary to prevent unjust enrichment.”

Id.

        That identical result under an unjust enrichment theory as under a breach of contract claim

is hardly surprising given the Second Circuit’s explanation that a cause of action for “unjust

enrichment” is not a freestanding claim but merely a claim in quantum meruit amounting to an




                                                 -9-
uncompleted contract. See MD-Hudson Catskill Rural Migrant Ministry, Inc. v. Fine Host Corp.,

418 F.3d 168, 175 (2d Cir. 2005) (“Applying New York law, we may analyze quantum meruit and

unjust enrichment together as a single quasi contract claim.”); Newman & Schwartz v. Asplundh

Tree Expert Co., Inc., 102 F.3d 660, 663 (2d Cir. 1996) (citing Seiden Assocs., Inc. v. ANC

Holdings, Inc., 768 F. Supp 89, 96 (S.D.N.Y. 1991) (explaining that “quantum meruit and unjust

enrichment are not separate causes of action,” and that “unjust enrichment is a required element

for an implied-in-law, or quasi contract, and quantum meruit, meaning ‘as much as he deserves,’

is one measure of liability for the breach of such a contract”), rev'd on other grounds, 959 F.2d

425 (2d Cir. 1992)).

       The Rynasko complaint’s unjust enrichment claim therefore is equally doomed as its breach

of contract count because both are brought by an inadequate plaintiff. Christina Rynasko, the

parent that the Rynasko plaintiff’s counsel named as the sole plaintiff class representative, lacks

standing to pursue either claim and the Rynasko Class Action Complaint neglects to name the

actual party (an NYU student) having standing to assert them.

                       c.   The Rynasko Plaintiff Lacks Standing To Assert Its Conversion
                            Claim.

       The Rynasko Class Action Complaint fares no better in its conversion claim (Count III).

Once again, that pleading’s naming the parent as the party-plaintiff instead of the student leaves

the Rynasko complaint with a plaintiff who lacks standing to assert the claim being alleged. For

the conversion claim, this is readily confirmed by even cursory review of that count’s allegations.

Therein, the Rynasko Class Action Complaint alleges that the plaintiff had her property interest

converted by NYU’s wrongful actions in ceasing all in-person instruction and changing to a remote

distant learning offering. Rynasko’s Class Action Complaint alleges that:




                                              -10-
         Plaintiff and members of the Class and Subclass have an ownership right to the in-
         person educational services they were supposed to be provided in exchange for their
         Spring Semester 2020 tuition and fee payments to Defendant.
Rynasko Class Action Complaint, at ¶ 56 (emphasis added).

         But this allegation, crucial to the Rynasko conversion claim, shows the total disconnect

between its allegations and the plaintiff named in that pleading. Christina Rynasko, the only

named plaintiff, was not “supposed to be provided” with any education by NYU. Id.            She was

never an enrolled student; she was a parent. The parties to whom the educational services “were

supposed to be provided,” were the students. If there is any conversion here, therefore, it is

conversion of the students’ interest or expectation to receive certain education they did not actually

get from NYU.

         Once again, Rynasko’s counsel named the wrong plaintiff for the claim being asserted. As

it stands, the entire Rynasko action is pled on behalf of a plaintiff who lacks standing to assert any

of the claims alleged in that Class Action Complaint. At the very least, the idiosyncratic manner

in which Rynasko’s counsel pled that action raises serious questions about their client’s standing,

making that counsel a poor candidate to serve as Interim Class Counsel on behalf of the putative

class.

                2. The Plaintiffs In The Last-Filed Morales Action Are Former Students No
                   Longer Enrolled At NYU Who Lack Standing To Obtain The Injunctive
                   Relief They Seek Or Who Otherwise Lack An Appropriate Stake To
                   Represent Currently Enrolled Full-Time NYU Students.

                          a.   The Morales Plaintiffs Lack Standing To Seek Any Injunctive
                               Relief.

         The recently and last-filed related action, Morales, raises obvious standing issues of its

own. This is because that Class Action Complaint was brought by former NYU students. The

first-named plaintiff, Serina Morales, graduated NYU in May 2020—something that her counsel

selectively omitted from the pleading. See Ex. 6 to Katriel Decl. (online resume of Serina Morales




                                               -11-
documenting her graduation from NYU in May 2020). And, the complaint’s allegations about the

second-named plaintiff, Adriana Guidry, are purposefully vague, providing no dates for her NYU

enrollment, but are drafted in the past tense thereby suggesting she also no longer is enrolled in

the school. See Morales Class Action Complaint, at ¶13 (“Plaintiff [Guidry] was enrolled as a

part-time student for the Spring 2020 academic term at Defendant. Plaintiff was in good financial

standing at Defendant, having paid in whole or in combination tuition, fees, costs, and/or room

and board charges assessed and demanded by Defendant for the Spring 2020 term”) (emphasis

added); id., at ¶ 17 (“Further, as a student enrolled in Defendant’s Drama program, in-person

access to peers and facilities were critically important to her education. However, with the shift to

remote learning, Plaintiff Guidry lost access to school spaces and opportunities which she would

otherwise have accessed.”) (emphasis added)3.

       Former students who no longer are enrolled at NYU lack standing to seek any injunctive

relief or to seek damages for any semesters going forward in which NYU may fail to provide in-

person instruction. See Fox v. Board of Trustees of State University of New York, 42 F.3d 135,

140 (2d Cir. 1994) (“The [injunctive] relief sought in the Complaint could provide no legally

cognizable benefits to Plaintiffs once they had left the SUNY system.”); Hayut v. State Univ. of

New York, 127 F. Supp.2d 333, 336, n.4 (S.D.N.Y. Dec. 18, 2000) (“Because plaintiff is no longer

a student at SUNY–New Paltz, her tenth cause of action for injunctive relief must be dismissed as

moot.”). Yet, Morales’ counsel is adamant that the Morales Class Action Complaint seeks

precisely such prospective relief. See Morales Class Action Complaint, at ¶ 63 (confirming that

complaint seeks “appropriate final injunctive relief and declaratory relief regarding the Class under



3
 Even if it were ultimately shown that Plaintiff Guidry was still enrolled at NYU, the Morales
Class Action Complaint’s failure to so plead means that it alleges insufficient facts to satisfy its
named plaintiffs’ standing to seek any prospective relief.




                                               -12-
Rule 23(b)(2).”); id., at Prayer for Relief, ¶ E (praying for “Other appropriate injunctive relief as

permitted by law or equity, including an order enjoining Defendant from retaining refunds for

tuition, fees, and/or room and board.”).

                         b. Morales’ Second Named Plaintiff’s Also Was Merely A
                            Part-Time Student At NYU, Thereby Leaving Her With A Less
                            Significant Stake In The Class Litigation Than Enrolled Full-
                            Time NYU Students.

       Further undermining any claim by Morales’ counsel to an appointment as Interim Class

Counsel is that Morales’ second named-plaintiff, Adriana Guidry, was merely a part-time student

at NYU. She therefore lacks the same stake in any monetary relief being sought to vigorously

and fully represent interests of the putative class members as currently enrolled full-time students

with a lot more riding on the outcome and in any classwide recovery that may be obtained. See

National Auto Brokers Corp. v. General Motors Corp., 60 F.R.D. 476, 487-88 (S.D.N.Y. 1973)

(“Their financial stake is minimal. There is no assurance whatever that either of these parties

would act as responsible or forceful class representatives.”); see also In re MTBE Prods. Liab.

Litig., 209 F.R.D. 323, 340 (S.D.N.Y. 2002) (“There is also a serious concern as to whether the

named plaintiffs’ stake in the action is substantial enough, relative to class members who suffered

personal injury, to prosecute this action vigorously on behalf of absent class members.”).

               3. By Contrast To Rynasko And Morales, The Zagoria Class Action
                  Complaint Is Brought By A Currently Enrolled Full-Time NYU Student
                  Who Has The Requisite Standing And Stake To Assert All Claims.

       Unlike Rynasko and Morales, whose pleadings present issues of standing or the suitability

of those named plaintiffs to represent any class, the Zagoria Class Action Complaint poses none

of these obstacles. That action is brought by Plaintiff Daniel Zagoria, a full-time enrolled NYU

student. See Zagoria Class Action Complaint, at ¶ 6 (“Plaintiff Daniel Zagoria is a resident of

New York and attends NYU. He is scheduled to graduate at the end of the summer semester of




                                               -13-
2020 with a Master of Science Degree in Real Estate Investment and Finance.”). Unlike the named

plaintiffs in the remaining related cases, Zagoria has standing to seek the entire monetary and

injunctive relief pled on behalf of the class of NYU students.

       Moreover, Zagoria’s ongoing status as an enrolled NYU student also means he can and

does plead a larger class period. Morales defines a class definition limited only to NYU students

who enrolled at NYU “during the Spring 2020 term who paid Defendant,” (Morales Class Action

Complaint, at ¶ 60) because that complaint’s named plaintiffs no longer are enrolled at NYU. By

contrast, Plaintiff Zagoria also can and does seek classwide relief for any semesters going forward

in which NYU may continue to fail to deliver the benefit of the students’ bargain. See Zagoria

Class Action Complaint, at ¶ 27 (class defined as all “students enrolled at NYU who pay or are

obligated to pay any tuition or fees and any students enrolled at NYU in any future summer session

or semester in which NYU does not provide access to its campus facilities or on-campus

instruction yet continues to charge full tuition and fees without any proration.”) (emphasis added).

Zagoria’s status as a full-time enrolled NYU student enables him to seek this broader relief going

forward whereas the plaintiffs in the remaining related cases are foreclosed from seeking that relief

(either because they are no longer enrolled at NYU (Morales) or because they never were NYU

students to begin with (Rynasko)).

        The foregoing discussion and cited authorities confirm that Zagoria’s counsel researched

and crafted the class action complaint best suited to advance the interests of the class. Zagoria’s

counsel therefore have the best claim to be appointed Interim Class Counsel. Given the real

questions about the standing of the named plaintiffs in the remaining related questions, it would

be untenable to appoint counsel in those actions Interim Class Counsel when those counsel’s




                                               -14-
representation of any client who actually has standing to represent the classwide claims being

asserted is subject to real dispute.

        B.      Zagoria’s Counsel Possess A Wealth Of Experience In Class Action Litigation,
                Including Student Overcharge Classwide Litigation.

                1.      Zagoria’s Counsel’s Skill And Expertise Has Been Recognized By This
                        Court and Courts Across The Country.

        Appointment of Zagoria’s counsel—The Katriel Law Firm and The Kalfayan Law Firm—

as Interim Class Counsel also is supported by these firms’ vast experience in handling class actions,

including several similar class actions. Zagoria’s counsel is counsel in several student overcharge

class actions across the country. See Katriel Decl., at ¶ 8. They were the first firm to file a class

action against The Regents of the University of California on behalf of University of California

students whose school campuses also shut down and shifted to a remote distance instruction

format. Id. They also were the first to file a class action against the University of Southern

California (“USC”) on behalf of USC students asserting similar claims as those being alleged here.

Id. But, these firms’ experience in litigating student overcharge class actions is hardly of recent

vintage. Over 10 years ago, The Katriel Law Firm successfully litigated before this Court a student

overcharge class action on behalf of law students nationwide who accused their bar examination

course provider, BAR/BRI, of exacting an antitrust overcharge on the student class. In approving

the multi-million dollar classwide settlement secured by The Katriel Law Firm, Judge Pauley

commented as to the quality of representation: “Class Counsel [The Katriel Law Firm] have

provided extremely high-quality representation.” Park v. The Thomson Corp., 2008 WL 4684232,

at *6 (S.D.N.Y. Oct. 22, 2008) (Pauley, J.,).

        The firms’ track record and experience in class action and complex litigation is documented

in their respective firm resumes, which are attached as Exhibits 4 and 5 to the Katriel Declaration.




                                                -15-
See Exs. 4 and 5 to Katriel Decl. These resumes confirm the broad range of class action expertise

and successful litigation results. Courts across the country have singled out Zagoria’s counsel’s

skill in complex classwide litigation. A recent order by Judge Josephine L. Staton of the United

States District Court for the Central District of California is illustrative:

        Class Counsel [The Katriel Law Firm and The Kalfayan Law Firm] also
        demonstrated exceptional skill in litigating this case. Over the course of the nearly
        four years of litigation in one of the most complicated areas of the law, Class
        Counsel investigated hundreds of thousands of pages of written discovery produced
        by Allergan, took fourteen international fact depositions, participated in twelve
        expert depositions, and pored over the 25 expert reports that were ultimately
        submitted. . . . the quality of Class Counsel’s work is further evidenced by the
        favorable settlement achieved.

Tawfilis v. Allergan, Inc., 2018 WL 4849716, at *5 (C.D. Cal. Aug. 27, 2018) (granting final

approval to class action settlement secured by The Katriel Law Firm and The Kalfayan Law Firm).

        Other judges have similarly commented on the expertise and quality of representation

offered by Zagoria’s counsel in other successful class litigation. See Vizzi v. Mitsubishi Motors

North America, Inc., 2010 WL 11508375, at *2 (C.D. Cal. Mar. 29, 2010) (“First, class counsel

must be experienced, competent, and able to pursue the claim with ‘vigor.’ . . . . As discussed in

the Court's order granting preliminary approval, the Court is sufficiently impressed with the

experience and competency of class counsel, The Katriel Law Firm and [its co-counsel].”); Villa

v. San Francisco Forty-Niners, Ltd., No. 5:12-cv-5481-EJD (N.D. Cal. Nov. 17, 2016), Dkt. No.

167, at ¶8 (Order approving attorneys’ fees and costs award after final approval of classwide

settlement: “Although Class Counsel [The Katriel Law Firm and The Kalfayan Law Firm] do not

seek such a multiplier in the first instance, the Court finds that Class Counsel would be entitled to

such a multiplier given the contingent fee nature of this four year litigation, the number of different

defendants (33) against whom Class Counsel litigated, the complexities and unprecedented nature

of the legal claims asserted here, and the outstanding results achieved, including the real potential




                                                 -16-
for full reimbursement and trebling by way of settlement payment for many class members.”); In

re Apple iPod iTunes Antitrust Litig., 2008 WL 5574487, at *9 (N.D. Cal. Dec. 22, 2008)

(appointing The Katriel Law Firm and its co-counsel as Co-Lead Class Counsel).

             And, Ralph Kalfayan’s expertise, includes his and his firm’s prominent role in In Re

Cipro I and II, JCCP 4154 and 4220, (Calif. Super.), a groundbreaking antitrust class action

successfully litigated all the way to the California Supreme Court. It resulted in a published

opinion setting the standard for pay-for-delay cases under the Cartwright Act for the State of

California. Ultimately, on remand, the case resolved for over $400 million globally with all

defendants and over $100 million in attorneys’ fees.

           The expertise, experience, and track record of Zagoria’s counsel, and the work and effort

they already invested, all favor appointing The Katriel Law Firm and The Kalfayan Firm as Interim

Class Counsel.

                  2.     While Experienced, Counsel In The Related And Last-Filed Morales
                         Action Has A Track Record That Raises Questions.

           Juxtaposed against Zagoria’s counsel’s record, the Court also should consider the track

record of counsel in the two related cases. While these firms undoubtedly are experienced in class

action litigation and may be of a larger size than Zagoria’s counsel, other aspects of these firms’

records raise questions. Class counsel should be beyond reproach, as that counsel represents not

only the named plaintiff who hired the attorneys but the interests of absent class members without

an opportunity to oversee the workings of class counsel. Here, however, counsel in Morales, the

law firm of Hagens Berman Sobol Shapiro, have been sanctioned (sometimes repeatedly) with

very damning findings of what a court-appointed Special Master called dishonesty and sham

filings:




                                                -17-
       I had concluded not only that Hagens Berman acted in bad faith in its pursuit of
       those three Plaintiffs' claims but also, remarkably, that Hagens Berman had made
       and pursued new and additional misrepresentations in the very course of opposing
       the sanctions motions. (Master's Sanctions Report, 2014 WL 6851277 at *6-*8),
       and Judge Diamond noted this more recent evidence of Hagens Berman's
       shortcomings as annalist in his Memorandum. Dkt. 420 at 4. The Judge also
       explained his rejection of Hagens Berman's jurisdictional objections and its
       attorney-client privilege objections (noting that I had yet to ask my first question).
Johnson v. Smithkline Beecham Corp., 2016 WL 4426164, at *9 (E.D. Pa. Aug. 10, 2016) Report

of Special Master appointed by federal district judge); see id., at *7 (“At argument, Hagens

Berman argued vocally against any sanctions with respect to its conduct in pursuing Messrs.

Merica and Boiardi's claims but, remarkably, conceded that sanctions should be awarded with

respect to its continued prosecution of Plaintiff Garza's claims.”).

       The events leading to the repeated sanctions findings against Hagen Berman in that

litigation should cause any court pause:

        A law firm has submitted documented evidence suggesting that one of its attorneys
        testified falsely as a witness and placed a counterfeit document in evidence. The
        evidence suggests that: The attorney, Tyler S. Weaver, falsified two expert reports.
        He palmed one of them off on his client as genuine in an unsuccessful effort to
        persuade her to drop tort claims that the firm, Hagens Berman Sobel Shapiro LLC
        (“Hagens Berman”), no longer wished to pursue on her behalf. Years later, he
        swore in court that the fraudulent document was genuine, and it was received in
        evidence.

        At this point, we know very little about the second sham expert report, except that
        the subject of the altered report, a different client of Hagens Berman, agreed to the
        dismissal of her claims.

Johnson v. SmithKline Beecham Corp., 2018 WL 9536806, at *1 (E.D. Pa. Feb. 26, 2018)

(Report of Special Discovery Master).

       While we do not quarrel with the class action experience of Morales’ counsel, the record

of serious sanctionable offenses documented above should be considered by this Court in deciding

which firm to appoint as Interim Class Counsel.




                                               -18-
              3.      Zagoria’s Counsel Have The Resources And Commitment To Invest
                      In This Case To Zealously Represent The Interests Of The Absent
                      Class Members.

       Last, appointment of The Katriel Law Firm and The Kalfayan Law Firm as Interim Class

Counsel is merited because these firms indisputably have the resources and commitment to allocate

the required investment to zealously represent the interests of the absent class members. This

much is borne out by the track record of previous final approval and fee award orders that

document the significant out-of-pocket expenses that each firm incurred in litigating complex

class actions. See, e.g., Tawfilis, 2018 WL 4849716, at *7 (noting that The Katriel Law Firm and

The Kalfayan Firm incurred $1,101,193.10 in out-of-pocket litigation costs that “were adequately

documented and reasonable.”); Villa, 5:12-cv-5481-EJD (N.D. Cal. Nov. 17, 2016), at Dkt.

No.167, ¶ 3 (noting that The Katriel Law Firm and The Kalfayan Firm expended $847,184.64 in

out-of-pocket litigation expense).   This factor also militates in favor of appointing Zagoria’s

counsel—The Katriel Law Firm and The Kalfayan Firm—as Interim Class Counsel.

                                        CONCLUSION

       For the foregoing reasons, Plaintiff Daniel Zagoria’s motion to consolidate the related cases

and appoint his counsel as Interim Class Counsel should be GRANTED.




                                              -19-
Dated: June 16, 2020   Respectfully submitted,


                       THE MEHDI FIRM
                       /s/ Azra Mehdi________________
                       Azra Mehdi (AM-9719)
                       THE MEHDI FIRM, P.C.
                       347 5th Avenue, Suite 1402
                       New York, NY 10016
                       Telephone: (415) 293-8039
                       e-mail: azram@themehdifirm.com

                       Roy A. Katriel, Esq. (pro hac vice to be filed)
                       THE KATRIEL LAW FIRM, P.C.
                       2262 Carmel Valley Road, Suite 201
                       Del Mar, CA 92014
                       Telephone: (619) 363-3333
                       e-mail: rak@katriellaw.com

                       Ralph B. Kalfayan, Esq. (pro hac vice to be filed)
                       e-mail: ralph@rbk-law.com
                       Veneeta Jaswal, Esq. (pro hav vice to be filed)
                       e-mail: veneeta@rbk-law.com
                       THE KALFAYAN LAW FIRM, APC
                       2262 Carmel Valley Road, Suite 200
                       Del Mar, CA 92014
                       Telephone: (619) 232-0331
                       Facsimile: (619) 232-4019

                       Counsel for Plaintiff Daniel Zagoria and the
                       Putative Class




                         -20-
